DETAILED ACTION

1. It is hereby acknowledged that 17/139737 the following papers have been received and placed of record in the file: Remark date 12/31/20  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

.”


Double Patenting
4.   	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,912,135.   Although the conflicting claims are not identical, they are not patentably distinct from each other because they both relate to the use of a vehicle identification number match or mismatch to connect device(s).  The main difference is U.S. Patent 10,912,135 explains the use of mismatch of VIN compared .     

Instant Application (17/139737)                		   U.S. Patent (US 10,912,135) 

1. A server device for pairing a connecting device and vehicle using a network connection, comprising:
a memory to store data and instructions;
a processor;
a vehicle identification number (VIN) stored in the memory, where the VIN is associated
with connection information for a vehicle associated with the VIN;
a server device network connector stored in the memory that when executed by the processor sends the connection information to the connecting device in response to a match between the supplied VIN from the connecting device and the VIN stored in memory, the connection information sent through the network connection using a first communication protocol and containing 
1. A server device for pairing a connecting device and vehicle using a network connection, comprising: a memory to store data and instructions; a processor, a vehicle identification number (VIN) stored in the memory, where the VIN is associated with connection information for a vehicle associated with the VIN; a VIN matcher stored in the memory that when executed by the processor denies a request for connection information in response to a mismatch between a supplied VIN from a connecting device and the VIN stored in memory; and a server device network connector stored in the memory that when executed by the processor sends the connection information to a connecting device in response to a match between the supplied VIN from the 



The remaining current application’s claims are similar to patent application’s claims.  


Allowable Subject Matter


Examiner’s Note:
For allowance consideration of claims 1-20 applicant would also need to submit a terminal disclaimer.   

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 


Jefferies (US 2018/0091930A1) explains an external hub connected to the OBD2 Port may perform the same query for the VIN over the CAN bus. Once the VIN is obtained, the VIN may then be stored in memory and/or compared to existing VINs in memory. The previously stored VIN may have been received from a prior startup or learning mode operation, for example from the same vehicle or a different vehicle that the external hub may have been previously installed in. If the vehicle is the same, and the VINs match, then there is no need to do any additional configuration, and the process may end. If the VINs do not match(or if there was no previously stored VIN because this is a new install), then the appropriate codes for the vehicle may need to be determined. In some embodiments, old VINs are not overwritten, which allows for a history of VINs to or may be stored in a new memory location, thus allowing for the external hub to record a history of VINs that the external hub has been associated with.
Darnell et al(US 10412088) explains a smartphone-generated hash is received by the vehicle computing device, the process can proceed to at which the vehicle computing device compares the smartphone-generated hash to the hash generated by the vehicle computing device. If the two hashes do not match the process terminates. If the two hashes match, the process ends successfully with the authorization having been successful, and therefore allowing the vehicle computing device to proceed with execution of commands in the virtual key. In some embodiments, ending the authorization process includes storing a session identifier that can be compared to a later command (e.g., an “end reservation” command) to verify that a subsequent “end reservation” virtual key originates from the same user or smartphone that sent the “start reservation” command. In some embodiments, the reservation code is used as the session 
Dosher et al(9395384) explains connection between the mobile device  and the vehicle  involves short range wireless communication. Short range wireless communication may be implemented using Bluetooth, although other technologies (e.g., near field communication (NFC), radio frequency identification (RFID), etc.) can also be used. When using Bluetooth, the on-board communication unit  may transmit a unique identification number (e.g., a media access control (MAC) address associated with the on-board computer in the vehicle ) over the wireless link . If the mobile device is within range of the transmission, the communication unit may receive the unique identification number and compare that number to a list of stored identification numbers. If a match is found, then the mobile device may identify and connect to the vehicle. If desired, new identification numbers may be added to the list of stored identification numbers. This allows the mobile device to identify and connect to new vehicles. Additionally, a user can manually connect the mobile device to a particular vehicle by selecting an identification number associated with the particular vehicle from the list of stored identification numbers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach 

/GERALD A SMARTH/Primary Examiner, Art Unit 2478